DETAILED ACTION
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Suggestion(s)
The following suggestion(s) would improve the consistency of the claim language and/or with respect to the specification

Claim 3: Amend to  
“determining that a difference in a distance estimate acquired from the data received from the first service and the second service is…”
Per Spec Para 0042, distance estimates are received from the first and second databases (services)

Claim Objections
Claim 12 is objected to because of the following grammatical informalities:    

Claim 12: Delete repeated language 
“wherein updating the 

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to Claims 14 & 18. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A method comprising: computing a transit time for travel of a vehicle from a first site to a second site; determining a dwell time at the second site; computing an initial predicted transit estimated time of arrival of the vehicle based on the dwell time and the transit time; and updating the initial predicted transit estimated time of arrival of the vehicle based upon a user workflow of a user of the vehicle.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of computing estimated time of arrival based on transit time and dwell time. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The vehicle in Claim 1 is just a generic means of transportation. The vehicle is recited at a high-level of generality (i.e., as a generic vehicle performing a generic transportation function) such that it amounts to no more than a mere tool to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept -rendering the claim patent ineligible. Thus claim 1 is not patent eligible.
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-13, 15-17 & 19-20 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (Including Claims 14-20 – A non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by a processor causes the processor– generic computer components that applies instructions to implement the abstract idea. ) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaukat (US20190226862) in view of Norberg (WO2014168556).

Claim 1:
Shaukat explicitly teaches:
A method comprising: computing a transit time for travel of a vehicle from a first site to a second site;
(Shaukat) – “The device can determine, based on the state of the first job, a plurality of estimated times of arrival of the vehicle at two or more downstream jobs, of the plurality of jobs, occurring after the first job.” (Abstract)
“The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time.” (Para 0008)
Examiner Note: Job corresponds to site. A plurality of jobs means there is a first and a second. The terms “first” and “second” are relative, so any two consecutive jobs can be termed a first and second site.

determining a dwell time at the second site;
(Shaukat) – “The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time.” (Para 0008)
Examiner Note: Job period corresponds to dwell time.

computing an initial predicted transit estimated time of arrival of the vehicle based on the dwell time and the transit time; and
(Shaukat) – “The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time…The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site. When the vehicle arrives at the first job site late by a particular amount of time, the service provider can shift the first time on site, the second drive time, the second time on site, and the third drive time by the particular amount of time, and can provide an update to the second customer indicating that the service technician will be late by the particular amount of time.” (Para 0008)
“For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010)

updating the initial predicted transit estimated time of arrival of the vehicle based upon a [user workflow] of a user of the vehicle.
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010)
“In this case, routing platform 260 can use the input data and the heuristic model to determine an estimated job duration, an estimated transportation duration, an estimated break duration, and/or the like, and can determine an estimated time of arrival at each job of a route for a driver. In some implementations, routing platform 260 can update an estimated time of arrival. For example, routing platform 260 can determine, based on a first estimated time of arrival and an alteration to the input data from previously collected input data, a second estimated time of arrival that is different from the first estimated time of arrival. In this way, routing platform 260 dynamically determines an estimated time of arrival to enable enhanced vehicle tracking by a dispatcher, a customer, and/or the like.” (Para 0064)

Shaukat does not explicitly teach:
	user workflow

Norberg, in the same field of endeavor, teaches:
	user workflow
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).

Claim 2:
Shaukat in combination with the references taught in Claim 1 teach those respective limitations. Shaukat further teaches:
further comprising combining data from a first service and a second service for computing the transit time.
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010)
“As shown in FIG. 2A, environment 200 can include a mobile device 205; a base station 210; a mobility management entity device (MME) 215; a serving gateway (SGW) 220; a packet data network gateway (PGW) 225; a home subscriber server (HSS) 230; an authentication, authorization, and accounting server (AAA) 235; a network 240; a cloud computing environment 250; a routing platform 260; and one or more external data sources 270. Devices of environment 200 can interconnect via wired connections, wireless connections, or a combination of wired and wireless connections.” (Para 0017)
Examiner Note: Per BRI, any combination of two of the listed components of the environment could be understood as a first and second service.

Claim 3:
Shaukat in combination with the references taught in Claim 2 teach those respective limitations. Shaukat further teaches:
further comprising determining an average of the data received from the first service and the second service to compute the transit time responsive to determining that a difference in a distance in the data received from the first service and the second service is greater than a threshold distance.
(Shaukat) – “Other data collection modules 286 include one or more computing resources of cloud environment 250 implemented to obtain data. For example, other data collection modules 286 can obtain data from mobile device 205, external data sources 270, and/or the like. In some implementations, data collection modules 286 can provide data to data bus 288.” (Para 0041)
“Data bus 288 includes one or more computing resources of cloud environment 250 implemented to query and/or manage data interactions for routing platform 260. For example, data bus 288 can obtain data from data collection modules 282-286, and can distribute data to ETA service module 292 to enable ETA service module 292 to determine an updated estimated time of arrival for a vehicle. In some implementations, data bus 288 can provide data to other modules to perform other determinations, such as to determine a path, a change to a path, a change to a path, and/or the like.” (Para 0042)
“a set of devices and/or modules (e.g., one or more devices and/or modules) of environment 200 can perform one or more functions described as being performed by another set of devices and/or modules of environment 200.” (Para 0046)
Examiner Note: An average is a basic calculation that is well known to be applicable towards managing multiple sources of similar data. Per BRI, the data bus is capable of making this simple calculation.

Claim 4:
Shaukat in combination with the references taught in Claim 1 teach those respective limitations. Shaukat further teaches:
further comprising determining the dwell time based upon a previous time of arrival and a previous time of departure at the second site.
(Shaukat) – “The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time.” (Para 0008)
“For example, based on determining that the vehicle was 30 minutes late to a job site resulting in a shortened break during the job of 5 minutes less than routed for, and an altered traffic condition when the vehicle departs the job site 25 minutes after routed for, routing platform 108 can provide an estimated time of arrival of 45 minutes after routed for.” (Para 0014)
 “For example, routing platform 260 can determine an estimated time between dispatching a vehicle to complete a job and the vehicle arriving at the job (e.g., based on a quantity of intervening jobs, a traffic condition, a weather condition, a historical driver characteristic, such as a historical driver average speed or a historical driver likelihood of correctly following an assigned path, etc.).” (Para 0073)

Claim 5:
Shaukat in combination with the references taught in Claim 1 teach those respective limitations. Shaukat further teaches:
further comprising computing the initial predicted transit estimated time of arrival by adding the dwell time and the transit time.
(Shaukat) – “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site.” Para 0008)
Examiner Note: The use of the word “and” without other modifiers implies an additional relationship between drive times and times on site. Furthermore, addition is a basic way to combine time measurements.

Claim 6:
Shaukat in combination with the references taught in Claim 1 teach those respective limitations. Norberg further teaches:
wherein the user workflow comprises at least one of hours of service, break time, or leeway time.
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).

Claim 7:
Shaukat in combination with the references taught in Claim 1 teach those respective limitations. Shaukat further teaches:
wherein updating the initial predicted transit estimated time of arrival comprises: 
(Shaukat) – “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site.” Para 0008)

updating the initial predicted transit estimated time of arrival by [adding a break time] to the initial predicted transit estimated time of arrival.
(Shaukat) – “In this case, routing platform 260 can use the input data and the heuristic model to determine an estimated job duration, an estimated transportation duration, an estimated break duration, and/or the like, and can determine an estimated time of arrival at each job of a route for a driver. In some implementations, routing platform 260 can update an estimated time of arrival. For example, routing platform 260 can determine, based on a first estimated time of arrival and an alteration to the input data from previously collected input data, a second estimated time of arrival that is different from the first estimated time of arrival. In this way, routing platform 260 dynamically determines an estimated time of arrival to enable enhanced vehicle tracking by a dispatcher, a customer, and/or the like.” (Para 0064)


Shaukat does not explicitly teach:
determining a number of hours of service remaining in a current user shift; determining that the initial predicted transit estimated time of arrival is greater than or equal to the number of hours of service remaining; and… adding a break time

Norberg, in the same field of endeavor, teaches:
	determining a number of hours of service remaining in a current user shift;
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

determining that the initial predicted transit estimated time of arrival is greater than or equal to the number of hours of service remaining; and… adding a break time
 (Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).

Claim 8:
Shaukat in combination with the references taught in Claim 1 teach those respective limitations. Shaukat further teaches:
wherein updating the initial predicted transit estimated time of arrival comprises: 
(Shaukat) – “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site.” Para 0008)

updating the initial predicted transit estimated time of arrival by [adding] a leeway time to the initial predicted transit estimated time of arrival.
(Shaukat) – “In this case, routing platform 260 can use the input data and the heuristic model to determine an estimated job duration, an estimated transportation duration, an estimated break duration, and/or the like, and can determine an estimated time of arrival at each job of a route for a driver. In some implementations, routing platform 260 can update an estimated time of arrival. For example, routing platform 260 can determine, based on a first estimated time of arrival and an alteration to the input data from previously collected input data, a second estimated time of arrival that is different from the first estimated time of arrival. In this way, routing platform 260 dynamically determines an estimated time of arrival to enable enhanced vehicle tracking by a dispatcher, a customer, and/or the like.” (Para 0064)
Examiner Note: Leeway time is the like of break duration.


Shaukat does not explicitly teach:
determining a number of hours of service remaining in a current user shift; determining that the initial predicted transit estimated time of arrival is less than the number of hours of service remaining; and…adding

Norberg, in the same field of endeavor, teaches:
	determining a number of hours of service remaining in a current user shift;
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

determining that the initial predicted transit estimated time of arrival is less than the number of hours of service remaining; and…adding [a leeway time]
 (Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).

Claim 9:
Shaukat in combination with the references taught in Claim 1 teach those respective limitations. Shaukat further teaches:
further comprising updating an itinerary for travel of the vehicle from the second site to a third site based upon an actual time of arrival or actual time of departure at the second site. 
(Shaukat) – “In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like” (Para 0014)

Claim 10:
Shaukat in combination with the references taught in Claim 9 teach those respective limitations. Shaukat further teaches:
further comprising: receiving an indication of the actual time of arrival at the third site without receiving the indication of the actual time of departure from the second site; and 
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
 “As further shown in FIG. 1B, and by reference number 126, routing platform 108 can provide an updated estimated time of arrival to a dispatch device 128 to enable a dispatcher to track the vehicle and/or alter a dispatch instruction (e.g., a route provided by the dispatcher). In this way, based on accounting for changes to multiple factors in a route, routing platform 108 can determine a non-fixed change to a route (e.g., a 30 minute late arrival at a first job site does not necessarily result in a 30 minute late departure from the first job site and a 30 minute late arrival at a second job site), thereby improving an accuracy of estimated times of arrival” (Para 0015) 
“In this case, routing platform 260 can filter stops not within the arrival window (e.g., break stops, gasoline stops, equipment malfunction stops, etc.), thereby reducing a likelihood of a false positive determination of a stop as being at the arrival site (e.g., when location data for a vehicle is unavailable). In some implementations, routing platform 260 can process the input data to automatically determine a status of a route.” (Para 0067)
Examiner Note: Job status encompasses a wide variety of data regarding a job, therefore, job status corresponds with arrival and departure times. The ability to use real time data relating to job status means that the acquisition of data regarding arrival and departure is not dependent upon on previous data points. 

determining the actual time of departure from the second site based upon the actual time of arrival at the third site.
(Shaukat) –“In this case, routing platform 260 can filter stops not within the arrival window (e.g., break stops, gasoline stops, equipment malfunction stops, etc.), thereby reducing a likelihood of a false positive determination of a stop as being at the arrival site (e.g., when location data for a vehicle is unavailable). In some implementations, routing platform 260 can process the input data to automatically determine a status of a route.” (Para 0067)
“In some implementations, routing platform 260 can process the input data using a heuristic model of path duration. For example, routing platform 260 can use a heuristic algorithm to process a data set of past paths, past jobs, past traffic data, past weather patterns, and/or the like to generate a model of path duration. Routing platform 260 can divide historical data in training data and testing data, and can use the training data to develop one or more heuristic rules for the heuristic model of path duration, and can test the one or more heuristic rules using the testing data. Based on the heuristic model satisfying a threshold accuracy in predicting path duration, the heuristic model can be deployed by routing platform 260 to calculate path durations. In this case, routing platform 260 can use the input data and the heuristic model to determine an estimated job duration, an estimated transportation duration, an estimated break duration, and/or the like, and can determine an estimated time of arrival at each job of a route for a driver” (Para 0064)
“In some implementations, routing platform 260 can perform path post-processing. For example, routing platform 260 can adjust an expected job time, an estimated time of arrival, and/or the like after completion of a path, thereby reducing a likelihood that overlapping job sites result in a vehicle being determined to be onsite at multiple locations concurrently, and data regarding time on site for each job is incorrectly logged. In this way, routing platform 260 can override erroneous data determined during a path to more accurately identify a set of incidents during a route (e.g., jobs, job site arrivals, breaks, etc.), for use in post-path employee tracking. In this case, routing platform 260 can use one or more heuristics for identifying erroneous data (e.g., based on an order of statuses of a vehicle not matching an expected order of statuses, based on transportation times or job times differing from expected times by greater than a threshold, and/or the like).” (Para 0074)
Examiner Note: Per BRI, the ability to override erroneous (includes missing) data by using post-processing includes the ability to determine a departure time from a previous stop using data from subsequent stops and travel segments.



Claim 11:
Shaukat in combination with the references taught in Claim 9 teach those respective limitations. Shaukat further teaches:
[wherein updating the initial predicted transit estimated time of arrival comprises:] determining that the initial predicted transit estimated time of arrival at the second site is before an appointment start time at the second site; and
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
Examiner Note: Bracketed text taught is respective independent claim. The ability to update the estimated time of arrival based on real-time data includes the ability to compare estimated time of arrival to a scheduled appointment (job) time.

keeping the initial predicted transit estimated time of arrival unchanged upon determining that the sum of the appointment start time and the dwell time is [within an hours of service of the user].
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
 “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site” (Para 0008)
Examiner Note: Per BRI, the ability to update the estimated time of arrival based on real-time data includes the ability not change the estimated time of arrival if no change is necessary. The use of the word “and” without other modifiers in Para 0008 implies an additional relationship between drive times and times on site (aka dwell time). Furthermore, addition is a basic way to combine time measurements.

Shaukat does not explicitly teach:
within an hours of service of the user

Norberg, in the same field of endeavor, teaches:
within an hours of service of the user
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).

Claim 12:
Shaukat in combination with the references taught in Claim 9 teach those respective limitations. Shaukat further teaches:
[wherein updating the initial predicted transit estimated time of arrival comprises:] determining that the initial predicted transit estimated time of arrival at the second site is before an appointment start time at the second site; and
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
Examiner Note: Bracketed text taught in respective independent claim. The ability to update the estimated time of arrival based on real-time data includes the ability to compare estimated time of arrival to a scheduled appointment (job) time.

updating the initial predicted transit estimated time of arrival upon determining that the sum of the appointment start time and the dwell time is [after an hours of service of the user], 
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
 “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site” (Para 0008)
Examiner Note: Per BRI, the ability to update the estimated time of arrival based on real-time data includes the ability not change the estimated time of arrival if no change is necessary. The use of the word “and” without other modifiers in Para 0008 implies an additional relationship between drive times and times on site (aka dwell time). Furthermore, addition is a basic way to combine time measurements.

wherein updating the updating the initial predicted transit estimated time of arrival comprises [adding a break time] to the initial predicted transit estimated time of arrival.
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
 “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site” (Para 0008)

Shaukat does not explicitly teach:
after an hours of service of the user… adding a break time

Norberg, in the same field of endeavor, teaches:
after an hours of service of the user… adding a break time
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).


Claim 13:
Shaukat in combination with the references taught in Claim 9 teach those respective limitations. Shaukat further teaches:
[wherein updating the initial predicted transit estimated time of arrival comprises:] determining that the initial predicted transit estimated time of arrival at the second site is after an appointment end time at the second site; and
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
Examiner Note: Bracketed text taught in respective independent claim. The ability to update the estimated time of arrival based on real-time data includes the ability to compare estimated time of arrival to a scheduled appointment (job) time.

updating the initial predicted transit estimated time of arrival based upon a leeway time.
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
Examiner Note: Altered break schedule corresponds to leeway time (see Spec Para 0064).

Claim 14:
Shaukat explicitly teaches:
A non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by a processor causes the processor to:
(Shaukat) – “Storage component 340 stores information and/or software related to the operation and use of device 300. For example, storage component 340 can include a hard disk (e.g., a magnetic disk, an optical disk, a magneto-optic disk, and/or a solid state disk), a compact disc (CD), a digital versatile disc (DVD), a floppy disk, a cartridge, a magnetic tape, and/or another type of non-transitory computer-readable medium, along with a corresponding drive.” (Para 0049)
“When executed, software instructions stored in memory 330 and/or storage component 340 can cause processor 320 to perform one or more processes described herein.” (Para 0053)

compute a transit time for travel of a vehicle from a first site to a second site;
(Shaukat) – “The device can determine, based on the state of the first job, a plurality of estimated times of arrival of the vehicle at two or more downstream jobs, of the plurality of jobs, occurring after the first job.” (Abstract)
“The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time.” (Para 0008)
Examiner Note: Job corresponds to site. A plurality of jobs means there is a first and a second. The terms “first” and “second” are relative, so any two consecutive jobs can be termed a first and second site.

determine a dwell time at the second site;
(Shaukat) – “The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time.” (Para 0008)
Examiner Note: Job period corresponds to dwell time.

compute an initial predicted transit estimated time of arrival of the vehicle based on the dwell time and the transit time; and
(Shaukat) – “The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time…The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site. When the vehicle arrives at the first job site late by a particular amount of time, the service provider can shift the first time on site, the second drive time, the second time on site, and the third drive time by the particular amount of time, and can provide an update to the second customer indicating that the service technician will be late by the particular amount of time.” (Para 0008)
“For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010)

update the initial predicted transit estimated time of arrival of the vehicle based upon a [user workflow] of a user of the vehicle.
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010)
“In this case, routing platform 260 can use the input data and the heuristic model to determine an estimated job duration, an estimated transportation duration, an estimated break duration, and/or the like, and can determine an estimated time of arrival at each job of a route for a driver. In some implementations, routing platform 260 can update an estimated time of arrival. For example, routing platform 260 can determine, based on a first estimated time of arrival and an alteration to the input data from previously collected input data, a second estimated time of arrival that is different from the first estimated time of arrival. In this way, routing platform 260 dynamically determines an estimated time of arrival to enable enhanced vehicle tracking by a dispatcher, a customer, and/or the like.” (Para 0064)

Shaukat does not explicitly teach:
	user workflow

Norberg, in the same field of endeavor, teaches:
	user workflow
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).

Claim 15:
Shaukat in combination with the references taught in Claim 14 teach those respective limitations. Shaukat further teaches:
wherein the processor further executes the computer-readable instructions to determine the dwell time based upon a previous time of arrival and a previous time of departure at the second site, 
(Shaukat) – “The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time.” (Para 0008)
“For example, based on determining that the vehicle was 30 minutes late to a job site resulting in a shortened break during the job of 5 minutes less than routed for, and an altered traffic condition when the vehicle departs the job site 25 minutes after routed for, routing platform 108 can provide an estimated time of arrival of 45 minutes after routed for.” (Para 0014)
 “For example, routing platform 260 can determine an estimated time between dispatching a vehicle to complete a job and the vehicle arriving at the job (e.g., based on a quantity of intervening jobs, a traffic condition, a weather condition, a historical driver characteristic, such as a historical driver average speed or a historical driver likelihood of correctly following an assigned path, etc.).” (Para 0073)

wherein the initial predicted transit estimated time of arrival is computed by adding the dwell time and the transit time.
(Shaukat) – “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site.” Para 0008)
Examiner Note: The use of the word “and” without other modifiers implies an additional relationship between drive times and times on site. Furthermore, addition is a basic way to combine time measurements.

Claim 16:
Shaukat in combination with the references taught in Claim 14 teach those respective limitations. Shaukat further teaches:
[The non-transitory computer-readable media of claim 14, wherein to update the initial predicted transit estimated time of arrival,] the processor further executes the computer-readable instructions to: determine a number of hours of service remaining in a current user shift;
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
Examiner Note: Bracketed text taught in corresponding independent claim. The ability to update the estimated time of arrival based on real-time data includes the ability to compare estimated time of arrival to a scheduled appointment (job) time.

compare the initial predicted transit estimated time of arrival with [the number of hours of service remaining]; and
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
Examiner Note: The ability to update the estimated time of arrival based on real-time data includes the ability to compare estimated time of arrival to a scheduled appointment (job) time.

update the initial predicted transit estimated time of arrival by:
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010)

[adding a break time] to the initial predicted transit estimated time of arrival upon determining that the initial predicted transit estimated time of arrival [is greater than the number of hours of service remaining]; or 
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
 “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site” (Para 0008)
Examiner Note: Per BRI, the ability to update the estimated time of arrival based on real-time data includes the ability not change the estimated time of arrival if no change is necessary. 

[adding] a leeway time to the initial predicted transit estimated time of arrival upon determining that the initial predicted transit estimated time of arrival is [less than or equal to the number of hours of service remaining].
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
Examiner Note: Altered break schedule corresponds to leeway time (see Spec Para 0064).

Shaukat does not explicitly teach:
the number of hours of service remaining … adding a break time… is greater than the number of hours of service remaining… adding… less than or equal to the number of hours of service remaining

Norberg, in the same field of endeavor, teaches:
the number of hours of service remaining … adding a break time… is greater than the number of hours of service remaining
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Adding [a leeway time]… less than or equal to the number of hours of service remaining
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).

Claim 17:
Shaukat in combination with the references taught in Claim 14 teach those respective limitations. Shaukat further teaches:
[The non-transitory computer-readable media of claim 14, wherein to update the initial predicted transit estimated time of arrival,] the processor further executes the computer-readable instructions to: determining that the initial predicted transit estimated time of arrival at the second site is before an appointment start time at the second site; and
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
Examiner Note: Bracketed Text taught in corresponding independent claim. The ability to update the estimated time of arrival based on real-time data includes the ability to compare estimated time of arrival to a scheduled appointment (job) time.

keep the initial predicted transit estimated time of arrival unchanged upon determining that the sum of the appointment start time and the dwell time is [within an hours of service of the user], or update the initial predicted transit estimated time of arrival upon determining that the sum of the appointment start time and the dwell time is [after an hours of service of the user],
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
 “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site” (Para 0008)
Examiner Note: Per BRI, the ability to update the estimated time of arrival based on real-time data includes the ability not change the estimated time of arrival if no change is necessary. The use of the word “and” without other modifiers in Para 0008 implies an additional relationship between drive times and times on site (aka dwell time). Furthermore, addition is a basic way to combine time measurements.

wherein updating the updating the initial predicted transit estimated time of arrival comprises [adding a break time] to the initial predicted transit estimated time of arrival.
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010) 
“In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like.” (Para 0014)
 “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site” (Para 0008)

Shaukat does not explicitly teach:
within an hours of service of the user… after an hours of service of the user… adding a break time

Norberg, in the same field of endeavor, teaches:
within an hours of service of the user… after an hours of service of the user… adding a break time 
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).


Claim 18:
Shaukat explicitly teaches:
a memory having computer-readable instructions stored thereon; and
(Shaukat) – “Storage component 340 stores information and/or software related to the operation and use of device 300. For example, storage component 340 can include a hard disk (e.g., a magnetic disk, an optical disk, a magneto-optic disk, and/or a solid state disk), a compact disc (CD), a digital versatile disc (DVD), a floppy disk, a cartridge, a magnetic tape, and/or another type of non-transitory computer-readable medium, along with a corresponding drive.” (Para 0049)
“When executed, software instructions stored in memory 330 and/or storage component 340 can cause processor 320 to perform one or more processes described herein.” (Para 0053)

a processor that executes the computer-readable instructions to: 
(Shaukat) – “When executed, software instructions stored in memory 330 and/or storage component 340 can cause processor 320 to perform one or more processes described herein.” (Para 0053)

compute a transit time for travel of a vehicle from a first site to a second site;
(Shaukat) – “The device can determine, based on the state of the first job, a plurality of estimated times of arrival of the vehicle at two or more downstream jobs, of the plurality of jobs, occurring after the first job.” (Abstract)
“The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time.” (Para 0008)
Examiner Note: Job corresponds to site. A plurality of jobs means there is a first and a second. The terms “first” and “second” are relative, so any two consecutive jobs can be termed a first and second site.

determine a dwell time at the second site;
(Shaukat) – “The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time.” (Para 0008)
Examiner Note: Job period corresponds to dwell time.

compute an initial predicted transit estimated time of arrival of the vehicle based on the dwell time and the transit time; and
(Shaukat) – “The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time…The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site. When the vehicle arrives at the first job site late by a particular amount of time, the service provider can shift the first time on site, the second drive time, the second time on site, and the third drive time by the particular amount of time, and can provide an update to the second customer indicating that the service technician will be late by the particular amount of time.” (Para 0008)
“For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010)

update the initial predicted transit estimated time of arrival of the vehicle based upon a [user workflow] of a user of the vehicle.
(Shaukat) – “For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle” (Para 0010)
“In this case, routing platform 260 can use the input data and the heuristic model to determine an estimated job duration, an estimated transportation duration, an estimated break duration, and/or the like, and can determine an estimated time of arrival at each job of a route for a driver. In some implementations, routing platform 260 can update an estimated time of arrival. For example, routing platform 260 can determine, based on a first estimated time of arrival and an alteration to the input data from previously collected input data, a second estimated time of arrival that is different from the first estimated time of arrival. In this way, routing platform 260 dynamically determines an estimated time of arrival to enable enhanced vehicle tracking by a dispatcher, a customer, and/or the like.” (Para 0064)

Shaukat does not explicitly teach:
	user workflow

Norberg, in the same field of endeavor, teaches:
	user workflow
(Norberg) – “The method includes receiving the driving time remaining until the drivers next driving break from a drive time calculating unit in the vehicle. In addition the method includes specifying an itinerary that enables the vehicle's final destination to be reached in the remaining driving time received. In the event that this is not possible, the method includes specifying an itinerary including at least one planned driving break location along the route, siting the driving break location so as to reach the final destination in as short a time as possible.” (Pg 3 Ln 17-24)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of generating an Estimated Time of Arrival of Shaukat with the method of using driver schedule to generate a route of Norberg. One of ordinary skill in the art would have been motivated to make these modifications because “Driving … is sometimes subject to regulations in the form of a maximum permitted driving time since the previous driving break, the daily rest period (every 24 hours) and suchlike” (Norberg Pg 1 Ln 25-28) and, consequently, “Violating the regulated driving time is a punishable offence” ( Norberg Pg 2 Ln 10).

Claim 19:
Shaukat in combination with the references taught in Claim 18 teach those respective limitations. Shaukat further teaches:
[wherein the processor further executes the computer-readable instructions] to update an itinerary for travel of the vehicle from the second site to a third site based upon an actual time of arrival or actual time of departure at the second site,
(Shaukat) – “In some implementations, routing platform 108 can use a heuristic, conditional logic, a machine learning technique, a deep learning technique, a neural network technique, and/or the like to dynamically update the estimated time of arrival and/or automatically track a status of the vehicle and the driver. For example, routing platform 108 can use a heuristic to process input data and determine whether the driver has arrived at a job site.” (Para 0013)
“For example, based on determining an updated estimated time of arrival based on the vehicle arriving at a job site late, a job taking less time than predicted, an item of equipment becoming available for the driver to borrow at an earlier time than expected, an accident causing a change to a traffic condition, a predicted rainstorm resulting in a predicted road closure, and/or the like, routing platform 108 can provide an updated route to the driver to identify an altered driving path for the driver, an altered estimated time of arrival for a job, an altered break schedule, an altered order of jobs, and/or the like” (Para 0014)

wherein the processor receives an indication of the actual time of arrival at the third site without receiving the indication of the actual time of departure from the second site; and 
(Shaukat) – “As further shown in FIG. 1B, and by reference number 126, routing platform 108 can provide an updated estimated time of arrival to a dispatch device 128 to enable a dispatcher to track the vehicle and/or alter a dispatch instruction (e.g., a route provided by the dispatcher). In this way, based on accounting for changes to multiple factors in a route, routing platform 108 can determine a non-fixed change to a route (e.g., a 30 minute late arrival at a first job site does not necessarily result in a 30 minute late departure from the first job site and a 30 minute late arrival at a second job site), thereby improving an accuracy of estimated times of arrival” (Para 0015) 
“In this case, routing platform 260 can filter stops not within the arrival window (e.g., break stops, gasoline stops, equipment malfunction stops, etc.), thereby reducing a likelihood of a false positive determination of a stop as being at the arrival site (e.g., when location data for a vehicle is unavailable). In some implementations, routing platform 260 can process the input data to automatically determine a status of a route.” (Para 0067)
Examiner Note: Job status encompasses a wide variety of data regarding a job, therefore, job status corresponds with arrival and departure times. The ability to use real time data relating to job status means that the acquisition of data regarding arrival and departure is not dependent upon on previous data points. 

wherein the processor determines the actual time of departure from the second site based upon the actual time of arrival at the third site.
(Shaukat) –“In this case, routing platform 260 can filter stops not within the arrival window (e.g., break stops, gasoline stops, equipment malfunction stops, etc.), thereby reducing a likelihood of a false positive determination of a stop as being at the arrival site (e.g., when location data for a vehicle is unavailable). In some implementations, routing platform 260 can process the input data to automatically determine a status of a route.” (Para 0067)
“In some implementations, routing platform 260 can process the input data using a heuristic model of path duration. For example, routing platform 260 can use a heuristic algorithm to process a data set of past paths, past jobs, past traffic data, past weather patterns, and/or the like to generate a model of path duration. Routing platform 260 can divide historical data in training data and testing data, and can use the training data to develop one or more heuristic rules for the heuristic model of path duration, and can test the one or more heuristic rules using the testing data. Based on the heuristic model satisfying a threshold accuracy in predicting path duration, the heuristic model can be deployed by routing platform 260 to calculate path durations. In this case, routing platform 260 can use the input data and the heuristic model to determine an estimated job duration, an estimated transportation duration, an estimated break duration, and/or the like, and can determine an estimated time of arrival at each job of a route for a driver” (Para 0064)
“In some implementations, routing platform 260 can perform path post-processing. For example, routing platform 260 can adjust an expected job time, an estimated time of arrival, and/or the like after completion of a path, thereby reducing a likelihood that overlapping job sites result in a vehicle being determined to be onsite at multiple locations concurrently, and data regarding time on site for each job is incorrectly logged. In this way, routing platform 260 can override erroneous data determined during a path to more accurately identify a set of incidents during a route (e.g., jobs, job site arrivals, breaks, etc.), for use in post-path employee tracking. In this case, routing platform 260 can use one or more heuristics for identifying erroneous data (e.g., based on an order of statuses of a vehicle not matching an expected order of statuses, based on transportation times or job times differing from expected times by greater than a threshold, and/or the like).” (Para 0074)
Examiner Note: Per BRI, the ability to override erroneous (includes missing) data by using post-processing includes the ability to determine a departure time from a previous stop using data from subsequent stops and travel segments.

Claim 20:
Shaukat in combination with the references taught in Claim 18 teach those respective limitations. Shaukat further teaches:
[wherein the processor further executes the computer-readable instructions] to determine the dwell time based upon a previous time of arrival and a previous time of departure at the second site,
(Shaukat) – “The service provider can determine a fixed period of time for each job, which can be termed a job period or a time on site, and a fixed period of time for transportation between jobs, which can be termed a transportation period or a drive time.” (Para 0008)
“For example, based on determining that the vehicle was 30 minutes late to a job site resulting in a shortened break during the job of 5 minutes less than routed for, and an altered traffic condition when the vehicle departs the job site 25 minutes after routed for, routing platform 108 can provide an estimated time of arrival of 45 minutes after routed for.” (Para 0014)
 “For example, routing platform 260 can determine an estimated time between dispatching a vehicle to complete a job and the vehicle arriving at the job (e.g., based on a quantity of intervening jobs, a traffic condition, a weather condition, a historical driver characteristic, such as a historical driver average speed or a historical driver likelihood of correctly following an assigned path, etc.).” (Para 0073)

wherein the initial predicted transit estimated time of arrival is computed by adding the dwell time and the transit time.
(Shaukat) – “For example, a service technician can receive a route identifying a first drive time to drive a service vehicle from a vehicle depot to a first job site, a first time on site to perform an installation at the first job site, a second drive time to drive to a second job site, a second time on site to perform a repair at the second job site, and a third drive time to drive back to a vehicle depot and return the service vehicle. The service provider can provide an estimated time of arrival to a first customer at the first job site and a second customer at the second job site.” Para 0008)
Examiner Note: The use of the word “and” without other modifiers implies an additional relationship between drive times and times on site. Furthermore, addition is a basic way to combine time measurements.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Davidson (US-20120253892) teaches delivery performance assessment methods.
Shaginyan (US-20190390971) teaches methods to determine estimated times of a service.
Engasser (DE-102019005062) teaches route guidance based on time interval regulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 4164            

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667